ORDER
This case came before the court for oral argument on December 6, 1991. The defendant, Frank Ciaramello, was ordered to show cause why his appeal from a conviction of possession of a stolen motor vehicle should not be summarily denied and dismissed. The defendant appeals from the denial of his motion for judgment of acquittal.
After considering the arguments and memoranda of counsel, this court is of the opinion that cause has not been shown. In considering a motion for judgment of acquittal we held in State v. Maggs, 588 A.2d 601, 603 (R.I.1991), that “the trial justice must view the evidence in the light most favorable to the state and draw all reasonable inferences consistent with the guilt of the defendant.” A review of the record under this standard shows that there is sufficient evidence to support defendant’s conviction, and that the trial justice properly denied defendant’s motion for judgment of acquittal.
Accordingly, the defendant’s appeal is denied and dismissed and the Superior Court conviction of possession of a stolen motor car is affirmed.